Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161606 & (92)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161606
                                                                    COA: 340893
                                                                    Clinton CC: 17-009801-FH
  WILLIAM MATTHEW WORKMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend application is GRANTED. The
  application for leave to appeal the March 5, 2020 judgment of the Court of Appeals is
  considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE Part VI of the judgment of the Court of Appeals. The defendant preserved his
  objection to the admission of unauthenticated business records. Although the Court of
  Appeals cited the standard for preserved evidentiary error, see People v Lukity, 460 Mich
  484, 495-496 (1999), it appeared to apply the plain error standard governing unpreserved
  claims, see People v Carines, 460 Mich 750, 764 (1999). We REMAND this case to the
  Court of Appeals for reconsideration of this issue under the Lukity standard. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2021
         t0419
                                                                               Clerk